Judgment, Supreme Court, Bronx County (Norma Ruiz, J.), entered February 27, 2007, in an action for personal injuries sustained in an attack within defendants’ building, dismissing the complaint pursuant to an order that granted defendants’ motion for summary judgment, unanimously affirmed, without costs.
Defendants made out a prima facie case of entitlement to summary judgment by establishing that the building’s door locks were functioning properly on the day of the assault (see Burgos v Aqueduct Realty Corp., 92 NY2d 544 [1998]), and that there was a lack of evidence that the assailant was an intruder, or that there were prior acts of criminality in the building to place defendants on notice of a potential attack (see Buckeridge v Broadie, 5 AD3d 298 [2004]). In response, plaintiff failed to present evidence rendering it “more likely or more reasonable than not that [her] assailant was an intruder who gained access to the premises through a negligently maintained entrance” (Burgos, 92 NY2d at 551).
We have considered plaintiffs other arguments and find them unavailing. Concur—Andrias, J.E, Saxe, Gonzalez, Catterson and Acosta, JJ..